                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                             SAN JOSE DIVISION

                                   7

                                   8     DIRECTPACKET RESEARCH, INC.,                        Case No.19-cv-03918-LHK (VKD)
                                                        Plaintiff,
                                   9
                                                                                             INTERIM ORDER RE PLAINTIFF’S
                                                 v.                                          MOTION TO COMPEL COMPLIANCE
                                  10
                                                                                             WITH SUBPOENA
                                  11     POLYCOM INC,
                                                                                             Re: Dkt. No. 107
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Plaintiff directPacket Research, Inc. (“directPacket”) moves for an order compelling non-

                                  15   parties Visual Systems Group, Inc. (“VSGi”) and Audio Fidelity Communications Corporation

                                  16   d/b/a the Whitlock Group, Inc. (“Whitlock”) to comply with a subpoena. Dkt. No. 107. That

                                  17   motion has been referred to the undersigned for disposition. Dkt. No. 187.

                                  18          In their opposition brief, VSGi and Whitlock state that they have agreed to produce

                                  19   documents responsive to Document Requests Nos. 1-4, 6-9 and 11. Dkt. No. 122 at 4. In view of

                                  20   this representation, the Court requests an update on the status of the parties’ discovery dispute.

                                  21          By September 13, 2019, directPacket, VSGi and Whitlock shall file a joint letter that

                                  22   identifies any issues that have been resolved, as well as all those that remain in dispute. For any

                                  23   matters that remain in dispute, directPacket, VSGi and Whitlock should briefly state whether their

                                  24   respective positions have changed from those stated in the prior briefing, and if so, what those new

                                  25   positions are, including citation to applicable legal authority. However, the Court emphasizes that

                                  26   the purpose of the joint letter is to provide an update on the current status of the present discovery

                                  27   matter. To that end, the joint letter shall not repeat any argument or append any exhibits that were

                                  28   already included in the prior briefing.
                                   1            This particular discovery dispute having been filed before this action was transferred to

                                   2   this district, this Court will not require the parties to participate in the conference between lead

                                   3   counsel, as ordinarily would be required by the undersigned’s Standing Order for Civil Cases1

                                   4   (although a further conference of counsel may be productive). However, the joint letter shall

                                   5   comply in all other respects with the discovery dispute resolution procedures outlined in that

                                   6   Standing Order.

                                   7            The Court sets a hearing on this discovery matter for September 24, 2019, 10:00 a.m.,

                                   8   Courtroom 2, Fifth Floor of the United States District Court, 280 South First Street, San Jose,

                                   9   California.

                                  10            IT IS SO ORDERED.

                                  11   Dated: August 29, 2019

                                  12
Northern District of California
 United States District Court




                                  13
                                                                                                      VIRGINIA K. DEMARCHI
                                  14                                                                  United States Magistrate Judge
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28   1
                                           https://cand.uscourts.gov/filelibrary/3438/Standing-Order-for-Civil-Cases-January-2019.pdf
                                                                                           2
